Order entered October 9, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00748-CV

                       PARALLEL NETWORKS, LLC, Appellant

                                             V.

                           JENNER & BLOCK LLP, Appellee

                    On Appeal from the 101st Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. DC-13-01146-E

                                         ORDER
      Appellant’s August 28, 2015 unopposed motion to redact or revise portions of the Court’s

August 26, 2015 memorandum opinion is GRANTED.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE